DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 10-13, 15-16 in the reply filed on 09/28/2022 is acknowledged.
Claims 6-9, 14, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
Claim Objections
Claim 11 is objected to because of the following informalities:  line 7, “potion” should recite portion.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreyfuss (US2012/0290003 A1).
Regarding claim 1, Dreyfuss discloses: a suture anchor construct (Fig. 2) comprising: an anchor 200 including a post 30 and a body 10, the body defining a central hole 14 extending from a trailing end of the body along a central axis towards a leading end of the body (Fig. 2); a first suture 50 including a first tail 50a, a second tail 50b, and a first intermediate portion (Fig. 2 reproduced below), the first intermediate portion located proximate the post, the first and second tails passing through the central hole 14 (Fig. 2); and a second suture 60 (para. [0024]) having a third tail 61, a fourth tail 62 (para. [0029]), and a second intermediate portion (reproduced below), the second intermediate portion secured to the post (Fig. 2, para. [0031]), the third and fourth tails passing through the central hole 14 (Fig. 2).

    PNG
    media_image1.png
    523
    558
    media_image1.png
    Greyscale

Regarding claim 2, Dreyfuss discloses the suture anchor construct of claim 1, Dreyfuss further discloses: wherein the second intermediate portion 60 is located in between the post 30 and the first intermediate portion (Fig. 2 above).
Regarding claim 10, Dreyfuss discloses the suture anchor construct of claim 1. Dreyfuss also discloses: wherein the first suture is secured to the post (Fig. 2, para. [0031]).
Regarding claim 16, Dreyfuss discloses: a suture anchor construct (Fig. 1) comprising: an anchor 200 having a post 30 and a body 10 defining: a central hole 14 extending from a trailing end of the body along a central axis (Fig. 2), and a radial hole 15 located proximate a leading end of the body and passing through the body (Fig. 1), the post extending from a first portion of the radial hole to a second portion of the radial hole (Fig. 2); a first suture 50 having a first tail 50a, a second tail 50b, and a first intermediate portion located proximate the post (Fig. 2), the first and second tails passing through the central hole (Fig. 2); and a second suture 60 (para. [0024]) having a third tail 61, a fourth tail 62, and a second intermediate portion secured to the post (Fig. 2), the third and fourth tails passing through the central hole (Fig. 2).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternate interpretation of Dreyfuss (US2012/0290003 A1).
Regarding claim 1, Dreyfuss discloses: a suture anchor construct (Fig. 2) comprising: an anchor 200 including a post 30 and a body 10, the body defining a central hole 14 extending from a trailing end of the body along a central axis towards a leading end of the body (Fig. 2); a first suture 60 (para. [0024]) including a first tail 61, a second tail 62 (para. [0029]), and a first intermediate portion (Fig. 2 reproduced below), the first intermediate portion located proximate the post, the first and second tails passing through the central hole 14 (Fig. 2); and a second suture 50 having a third tail 50a, a fourth tail 50b, and a second intermediate portion (reproduced below), the second intermediate portion secured to the post (Fig. 2, para. [0031]), the third and fourth tails passing through the central hole 14 (Fig. 2).

    PNG
    media_image2.png
    523
    558
    media_image2.png
    Greyscale

Regarding claim 3, Dreyfuss discloses the suture anchor construct of claim 1. Dreyfuss further discloses: wherein the first intermediate portion is located in between the post and the second intermediate portion (Fig. 2 reproduced above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss in view of Spenciner (US2016/0157851 A1).
Regarding claim 4, Dreyfuss discloses the suture anchor construct of claim 1. Dreyfuss further discloses knot tying (see para. [0038]). Dreyfuss fails to directly disclose: the second intermediate portion secured to the post includes the second intermediate portion forming a hitch knot.
In the same field of endeavor, namely suture anchors, Spenciner discloses: the second intermediate portion 960b’ secured to the post 910’ includes the second intermediate portion forming a hitch knot (Fig. 10, para. [0010] a Lark’s Head knot is a hitch knot).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Dreyfuss to have the second intermediate portion secured to the post includes the second intermediate portion forming a hitch knot as taught by Spenciner for the purpose of securing the suture to the post. 
Regarding claim 5, Dreyfuss discloses the suture anchor construct of claim 1. Dreyfuss fails to directly disclose: the second intermediate portion secured to the post includes the second intermediate portion forming a loop that is wrapped around the post and the third and fourth tails passing through the loop. Spenciner discloses: the second intermediate portion secured to the post 910’ includes the second intermediate portion 960b’ forming a loop that is wrapped around the post and the third 954’ and fourth 955’ tails passing through the loop 952’ (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Dreyfuss to have the second intermediate portion secured to the post includes the second intermediate portion forming a loop that is wrapped around the post and the third and fourth tails passing through the loop as taught by Spenciner for the purpose of securing the suture to the post and tying a knot. 
Regarding claim 11, Dreyfuss discloses: suture anchor construct (Fig.1) comprising: an anchor 200 including a post 30 and a body 10, the body defining: a central hole 14 extending from a trailing end of the body along a central axis (Fig. 2); and a radial hole 15 located proximate a leading end of the body (Fig. 1) and passing through the body (Fig. 1), the post extending from a first portion of the radial hole to a second portion of the radial hole (Fig. 2); a first suture 50 including a first tail 50a, a second tail 50b, and a first intermediate potion (Fig. 2), the first intermediate portion located proximate the post (Fig. 2), the first and second tails passing through the central hole (Fig. 2); and a second suture 60 (para. [0024]) including a third tail 61, a fourth tail 62, and a second intermediate portion (Fig. 2), the third and fourth tails passing through the central hole 14 (Fig. 2).
Dreyfuss does not directly disclose: the second intermediate portion forming a hitch knot that fixedly secures the second suture to the post. Spenciner discloses: the second intermediate portion 960b’ forming a hitch knot (para. [0010] a Lark’s Head knot is a hitch knot) that fixedly secures the second suture to the post 910’ (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Dreyfuss to have the second intermediate portion forming a hitch knot that fixedly secures the second suture to the post as taught by Spenciner for the purpose of securing the suture to the post. 
Regarding claim 12, Dreyfuss and Spenciner disclose the suture anchor construct of claim 11. Dreyfuss further discloses: wherein the second intermediate portion is located in between the post and the first intermediate portion (Fig. 2).
Regarding claim 13, Dreyfuss and Spenciner disclose the suture anchor construct of claim 11. Spenciner further discloses: wherein the hitch knot includes the second intermediate portion forming a loop that is wrapped around the post (Fig. 11D).
Regarding claim 15, Dreyfuss and Spenciner disclose the suture anchor construct of claim 11. Dreyfuss further discloses: wherein the first suture is secured to the post (Fig. 2, para. [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHAEL L. GEIGER/
Examiner, Art Unit 3771


/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771